Citation Nr: 1749487	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to a back disability. 

3.  Entitlement to service connection for joint pain, also claimed as fibromyalgia, to include as secondary to a back disability. 

4.  Entitlement to service connection for bilateral wrist disability, to include as secondary to a back disability.

5.  Entitlement to service connection for right ankle disability, to include as secondary to a back disability. 

6.  Entitlement to service connection for bilateral leg disability, to include as secondary to a back disability. 

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1982 to September 1982 and served on active duty from December 1985 to June 1992. The Veteran also had service with the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision (hearing loss), a September 2011 rating decision (tinnitus), and a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. The case is now under the jurisdiction of the Waco, Texas RO.

In December 2015, the Board reopened the claim for low back disability and remanded the appeal for further evidentiary development. 

In December 2016, the RO granted service connection for residuals, left ankle fracture, and assigned a 20 percent rating effective November 18, 2011. As the Veteran has not disagreed with the disability rating or effective date assigned, such issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

Also in December 2016, The Agency of Original Jurisdiction (AOJ) continued to deny the remaining claims on appeal in a supplemental statement of the case (SSOC). The appeal is now ready for appellate review.

The Board notes that the Veteran's August 2013 VA Form 9, Appeal to the Board of Veterans' Appeals (BVA), regarding her claim for tinnitus, contains a request for a BVA hearing. In a September 2017 correspondence, the Veteran withdrew her request. See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral wrist disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a low back disability did not manifest during active duty service, within the one year presumptive period, or during a period of ACDUTRA; and the Veteran's current low back disability is otherwise unrelated to his military service.

2.  The most probative evidence of record indicates that the Veteran's rheumatoid arthritis is neither related to service nor caused or aggravated by a service-connected disease or injury.

3.  The most probative evidence of record indicates that the Veteran's fibromyalgia is neither related to service nor caused or aggravated by a service-connected disease or injury.

4.  The most probative evidence of record indicates that the Veteran's right ankle disability is neither related to service nor caused or aggravated by a service-connected disease or injury.

5.  The most probative evidence of record indicates that the Veteran's bilateral leg disability is neither related to service nor caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  The criteria for establishing service connection for rheumatoid arthritis have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).

3.  The criteria for establishing service connection for fibromyalgia have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310.

4.  The criteria for establishing service connection for right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310.

5.  The criteria for establishing service connection for bilateral leg disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the matters herein decided, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017). Moreover, since the Board's December 2015 Remand, neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc). Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) and (d) (2017). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101 (24), 106, 1131.

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1). INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1). Active service also includes authorized travel to or from such duty or service. 38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).

A member of the National Guard serves in the federal military only when formally called into the military service of the United States. At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor. To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505. 38 C.F.R. § 3.6 (c), (d). Allen and Key v. Nicholson, 21 Vet. App. 54, 57   (2007).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). Arthritis is one such disease. In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181   (1992).

III.  Factual Background

Military personnel records indicate that the Veteran served on active duty for training (ACDUTRA) from March 1982 to September 1982, active duty from December 1985 to June 1992, and served in the Texas National Guard from November 1992 until May 2002.

Service treatment records (STRs) reveal that, in July 1987, the Veteran presented with complaint of lower back pain. She stated that she injured back while doing sit ups early that morning. She was referred for further consultation. During her consultation later that month, the examiner noted lower back pain which radiated into the lower extremities. Examination of back revealed tenderness to palpation T8-L5 over vertebrae and paraveterbral soft tissue. The examiner assessed with low back pain, mechanical. Later that month, an STR noted continued low back pain.  

On February 1990 periodic examination, clinical evaluation of the Veteran's spine, other musculoskeletal, and lower extremities was normal. On the accompanying report of medical history, the Veteran denied recurrent back pain or arthritis, rheumatism, or bursitis. She endorsed a history of broken bones, and the examiner noted history of fracture of left clavicle and left ankle with no sequelae.

Following separation from active duty, an October 1993 periodic examination report indicated that clinical examination of the spine, musculoskeletal, and lower extremities was normal. On her accompanying report of medical history, the Veteran denied a history of recurrent back pain, as well as arthritis, rheumatism, or bursitis. She endorsed a history of broken bones, and specified that she previously fractured her left ankle, left wrist, and clavicle. 

A December 1998 authorization for medical treatment indicated that the Veteran walked out of office with a computer and fell, landing on thoracic spine.

A January 1999 MRI of the lumbar spine revealed broad-based left paracentral disc protrusion at L4-5, which could result in irritation of the traversing L5 nerve root. Additionally, there was concentric disc bulge with superimposed central disc protrusion and mild facet arthropathy bilaterally at L5-S1.

A June 1999 neurosurgical evaluation noted that the Veteran was in her usual state of health until December 23, 1998, when she was carrying a computer at work and slipped on some ice and fell on her back. She developed low back pain on the left side primarily toward the left iliac crest. She saw her family physician and was told she had a pulled muscle and her back hurt and looked bruised. It persisted and because of that, she was referred to Dr. T. By that time she was complaining of left leg tingling and some numbness. An MRI showed broad based herniated disk at L4-5 extending to the neural foramen.

An August 1999 initial evaluation note indicated that the Veteran reported her first ever episode of low back pain and left upper extremity pain occurred following a work-related injury on December 23, 1998. Following examination, the examiner's impression was chronic diffuse myofascial pain syndrome/fibromyalgia type syndrome likely contributing to delayed recovery, and left sided L4-5 HNF noted on MRI incompletely accounts for symptom complex.

Also in August 1999, a report of the Veteran's periodic examination for the National Guard noted that clinical evaluation of the lower extremities was normal. The spine was noted to be abnormal, with diagnosis of ruptured disc L-4/5 and spasm and pain in paralumbar area. In an accompanying report of medical history, the Veteran endorsed a history of broken bones and  recurrent back pain. She denied a history of arthritis, rheumatism, or bursitis. The Veteran was placed on a physical profile for back pain.

A November 1999 application for worker's compensation indicated that the Veteran injured her back on December 23, 1998. The application indicated that the Veteran fell on icy pavement outside the OPI office while carrying a computer to the warehouse. The diagnosis due to injury was L 4-5 ruptured disc.

In August 2001, the Veteran complained of low back pain, bilateral buttock pain, right greater than left posterior thigh, lateral calf, and lateral ankle pain. The examiner assessed chronic back pain and left leg radicular pain secondary to L4-L5 discopathy and facet arthropathy.

In January 2002, the Veteran presented for an evaluation under the Texas worker's compensation system. The date of injury was December 23, 1998. The Veteran complained of mid to low back pain and bilateral leg pain, left greater than right. She did not admit to any prior back history before this incident at work.

In July 2002, the examiner noted still some ongoing joint pain, suggestive of some type of inflammatory arthritis even though her labs have been negative.

An April 2003 progress note indicated a history of migratory polyarthritis several months in duration, presently acutely, with complaints of pain and swelling involving the hands, wrists, elbows, knees ankles, and feet. The examiner assessed possible new onset of rheumatoid arthritis.

In September 2008, the Veteran initially filed a claim for back pain aggravated by service in National Guard. She indicated that the disability began on December 23, 1998.

During a March 2009 rheumatology consult, the Veteran presented with generalized aches and pains all over her body. She also had chronic back pain since sustaining trauma to her back nine years prior. She had radicular symptoms over the left lower extremity. She noted the swelling, stiffness, and discomfort in the hands. The examiner assessed undifferentiated inflammatory arthritis, chronic mechanical back pain with left lower extremity radiculopathy, and generalized aches and pains suggestive of fibromyalgia.

A March 2010 VA primary care note indicated that the Veteran's primary complaint was continuous back pain due to a fall, which occurred while on active duty in December 1998. This was a result of slipping on ice while carrying a computer. She complained of generalized aches and pains all over the body. She also had swelling, stiffness and discomfort in the hands and knees. The examiner noted instability with the right knee and numbness to the left leg. The examiner assessed arthritis, possible rheumatoid, possible fibromyalgia.

During an April 2010 VA rheumatology consultation, the Veteran reported that in 2005 to 2007 she had some joint problems affecting the peripheral joints and was put on Plaquenil that she felt helped a lot. The examiner assessed numerous site rheumatoid arthritis that has never been aggressively treated.

During a February 2011 VA rheumatology consultation, the Veteran reported that pain remained in small joints of the hands and feet, and low back pain radiated to hips and occasionally down to the knees. The examiner assessed rheumatoid arthritis, fairly well controlled except for left wrist.

A December 2011 VA physical rehabilitation note indicated that the Veteran had low back pain radiating into the bilateral lower extremities. Radicular symptoms were consistent with MRI findings. The examiner assessed lumbar degenerative disc disease and sacroiliac dysfunction secondary to ligamentous instability. The examiner indicated that he would refer her for epidural steroid injections, which she had previously, because she had a herniated disc back in 1987. She asked me if I thought this was related to her previous injury and I do. It is my opinion to a reasonable degree of certainty that her present lumbar DDD is related to the ruptured disk she sustained in 1987.

In an October 2012 lay statement, the Veteran asserted that her leg injury, joint pain and rheumatoid arthritis are all related to the service, secondary to back injury.

On May 2013 VA back examination, the examiner diagnosed degenerative disc disease and sciatica. The Veteran reported that in 1998, she was working at Camp Mabry during reserves in Austin, Texas. She fell during an ice storm and hurt her lower back. She had x-rays and MRI done on her lower back, and she was put on pain medications. Then she started getting injections on her lower back. The examiner noted that the injury in 1987 was treated and resolved. Regular health exams through 1998 show no complaints of lower back pain. In 1998, the Veteran sustained an on the job injury as a civilian employee and had continued treatments for pain due to injury since that time. The examiner opined that the chronic back condition was due to the on the job injury in 1998, after active duty discharge in 1992.

In an August 2013 notice of disagreement, the Veteran indicated that the injury in 1998 was due to her back being weakened by the 1987 injury. She stated that her back was never completely healed, and was an ongoing condition from the injury in 1987.

The Veteran was afforded a VA examination for her claimed disabilities in October 2016. 

Regarding the back disability, the following is a summary of the examiner's conclusions and reasoning.  The examiner noted that numerous private medical records document the Veteran's 1998 back injury, in which she slipped on a patch of ice while carrying a computer and fell on her back. She was found to have a herniated disc at L4-5 thereafter. The Veteran's STRs were reviewed and show that she was diagnosed with mechanical low back pain after doing sit ups during service in 1987. Notes by two different providers addressed this on the day of the injury, and it is not mentioned again thereafter. While the Veteran later stated that she had chronic pain starting after her 1987 back strain, history forms from 2 subsequent physicals in 1991 and 1993 are both marked "no" for recurrent back pain, and the STRs are otherwise silent for back conditions between 1987 and 1999, when she reported her herniated disc on a reserve physical. The examiner further noted that, during her examination, she began her history by stating that her back problems started when she was injured falling on the ice, and mentioned the earlier injury during physical training as an afterthought. The Veteran also stated that she was on active duty when she fell in 1998, but her records indicate that she was working as a civilian employee at the time. Her injuries in that fall, including her herniated disc, were treated under worker's compensation. The record also contains a December 2011 opinion by the Veteran's VA physician, Dr. J., stating that the Veteran's present condition was due to her 1987 injury. The examiner noted that the opinion appeared to be based upon the erroneous premise that the veteran sustained a ruptured disc in 1987, and that no supporting rationale was given for that assumption.  According to the examiner, if the Veteran had been diagnosed with a ruptured disc in 1987, this may well have contributed to her current condition. However, she was diagnosed with mechanical back pain at the time, and there is no indication in the record that she had a ruptured disc prior to her 1998 injury. It was only after the 1998 injury that any documentation of treatment with epidural steroid injections is seen. The history given to Dr. J by the Veteran in his initial evaluation of her back in October 2011 did indicate that the ruptured disc occurred in 1998, and also that her chronic low back pain began in 1998. That October 2011 history is consistent with what is found in her STRs. According to the VA examiner, given that the Veteran's records, including medical history forms completed by the Veteran in the 1990s, indicate that her current back problems began after she was injured in 1998, and that Dr. J's opinion was based upon an erroneous premise for which no clear rationale was given, it is less likely than not that the Veteran's present lumbar spine condition was incurred in active service.

Regarding rheumatoid arthritis, the following is a summary of the examiner's conclusions and reasoning.  The Veteran reported having had symptoms of rheumatoid arthritis for a long time, and cannot remember exactly when it started. She stated all of her joints were affected. The examiner noted that the Veteran was diagnosed with rheumatoid arthritis by a private provider in 2003, and the history given at that visit indicated that she had been having symptoms for only 2 months when she first presented to the rheumatologist. Her active service ended 11 years earlier, in 1992. It is less likely than not that the Veteran's rheumatoid arthritis was incurred in military service. 

Regarding fibromyalgia, the examiner noted that the Veteran's fibromyalgia was diagnosed in 2010. The examiner indicated that the Veteran reported that she has had symptoms for about the past 7 to 8 years, and treatment records do not indicate the presence of fibromyalgia during service.  The examiner concluded that it is less likely than not that the Veteran's fibromyalgia is related to military service.

As regards the right ankle, the examiner stated that there is no indication of any right ankle issues during service, and the right ankle condition is at least as likely as not to be caused by rheumatoid arthritis and less likely than not to have been caused by military service. 

Finally, with regard to the claimed bilateral leg disability, the examiner noted that, because the Veteran's lower extremity radiculopathy is a result of her lumbar disc disease, and her knee condition is a result of her rheumatoid arthritis, it is less likely than not that these conditions were incurred in military service. While the veteran did have radiating pain at the time of her 1987 back strain, this was not mentioned again until after her 1988 back injury with ruptured disc, and her records indicate that the 1987 injury resolved.  The examiner concluded that it is less likely than not that the Veteran's radiculopathy or rheumatoid arthritis of the knees were incurred in active service.

IV.  Analysis

For the foregoing reasons, the Board finds that the claims for service connection for back disability, rheumatoid arthritis, fibromyalgia, right ankle, and bilateral leg disability must be denied.

Regarding service connection on a direct basis, the above reflects that the Veteran has been diagnosed with a current low back disability to include degenerative changes. The Veteran has also been diagnosed with rheumatoid arthritis, fibromyalgia, and bilateral lower extremity radiculopathy.

Additionally, the Veteran suffered an injury to her low back during active duty in 1987, with associated left lower extremity pain.

With regard to nexus, the Board finds the October 2016 VA opinion to be highly probative evidence of this question. The examiner's opinions were thorough, well-explained, and based on review of the Veteran's medical history, and the interview and physical examination of the Veteran. The examiner's opinions were also consistent with the evidence of record.

As regards the claimed low back disability, the Board acknowledges the conflicting November 2011 opinion provided by a VA physician. However, as reflected above, the October 2016 VA examiner also reviewed the November 2011 VA physician's opinion, and noted the fact that the VA physician did not discuss the more recent, 1998 injury which prompted the Veteran's medical care for her low back. The Board also emphasizes that the 1998 injury occurred while the Veteran was working as a civilian, and not during a period of active duty, ACDUTRA, or INACDUTRA. The Board therefore places significant weight on the findings and opinions of the October 2016 VA examiner, and lesser probative weight on the opinion of the November 2011 VA physician. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board also acknowledges the Veteran's lay testimony. Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011). The Veteran is competent to state that she experienced symptoms since service, and indeed, she has stated that she experienced continuous back pain since the 1987 injury. However, her testimony as to whether her current disabilities are related service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). The Veteran's testimony as to the etiology of her claimed disabilities is therefore not competent.

Thus, the weight of the competent and probative evidence is against direct service connection for the Veteran's low back disability, rheumatoid arthritis, fibromyalgia, bilateral leg disability, and right ankle disability. Moreover, there is no indication in the evidence of record that the Veteran had symptoms during service or within the one year presumptive period that were early manifestations of the subsequently diagnosed degenerative changes or arthritis. To the extent that the Veteran has indicated she had continuing symptoms since service, the Board finds the reasoned opinions of the October 2016 VA examiner to be of greater probative weight than the Veteran's more general lay assertions in this regard. As regards the claimed back disability, the Board places significant weight on the fact that the Veteran did not seek continuous treatment after the low back injury in service, but rather sought continuous treatment for the disc herniation following her 1998 work injury.

With regard to service connection for rheumatoid arthritis, fibromyalgia, bilateral leg disability, and right ankle disability as secondary to a low back disability, these claims must also be denied because service connection has not been granted for the back disability. Thus, any further consideration of these issues is moot as secondary service connection presupposes that service connection is in effect for the underlying disability. See 38 C.F.R. § 3.310.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims for service connection for low back disability, rheumatoid arthritis, fibromyalgia, bilateral leg disability, and right ankle disability. Accordingly, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for joint pain, also claimed as fibromyalgia, is denied.

Entitlement to service connection for right ankle disability is denied.

Entitlement to service connection for bilateral leg disability is denied. 

REMAND

With regard to the remaining claims for bilateral wrist disability, bilateral hearing loss, and tinnitus, the Board finds that the VA opinions obtained on remand are not adequate. Thus, a remand for additional opinions is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the claim for bilateral wrist disability, the October 2016 VA examiner opined that the there was no indication in the STRs that the diagnosed carpal tunnel syndrome and rheumatoid arthritis of the bilateral wrists were present during active duty. However, the examiner did not acknowledge the complaints of wrist pain in service. Specifically, the Board notes a January 1988 STR which indicated that the Veteran fell while running on her left elbow. There was bruising and pain below the left elbow. An October 1988 STR indicated that a splint was removed from the left wrist. There was stiffness from wrist to elbow, and decreased grip strength. The examiner assessed tendosynovitis, left forearm. The Veteran was placed on a physical profile for one month, which specified that she may run or do exercise only with lower extremities. In April 1991, the Veteran was placed on a 4 day physical profile which noted that the Veteran could not perform occupational driving, lifting, pulling, pushing or typing with right arm. Finally, an October 1993 report of medical history noted that the Veteran reported having broken her left wrist in 1990.

As the October 2016 VA examiner failed to comment on these STRs in rendering her opinion, the opinion is inadequate, and an addendum opinion which discusses these STRs is necessary on remand.

With regard to the claim for bilateral hearing loss and tinnitus, the January 2016 VA examiner noted that the current audiogram results were not considered adequate due to inconsistent and unreliable results. Therefore an opinion could not be rendered without resort to mere speculation. However, the examiner failed to note a February 2012 VA audiogram, which reflected a diagnosis of bilateral hearing loss for VA purposes. As the February 2012 VA audiogram demonstrates a current disability during the appeal period, the VA examiner should have rendered an opinion as to the etiology of the Veteran's bilateral hearing loss disability. Thus, the opinion is inadequate, and an addendum opinion or new examination which addresses the relationship between the Veteran's current hearing loss and service is necessary on remand.

As regards the claim for tinnitus, the January 2016 VA examiner merely noted that the Veteran did not report recurrent tinnitus. However, VA treatment records reflect recurrent complaints of tinnitus since March 2009. Additionally, a November 2011 VA treatment record reflected that the Veteran suffered tinnitus since service. Thus, the opinion is inadequate, and an addendum opinion which discusses the relationship between the Veteran's current tinnitus and service is necessary on remand.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a physician as to the nature and etiology of the Veteran's current bilateral wrist disability.

The examiner must review the Veteran's claims file to become familiar with the relevant medical history. 

The examiner should offer an opinion on the following:

Whether it is as least as likely as not (50 percent probability or greater) that any current wrist disability is related to an event or injury in service? The examiner should address the STRs of record, specifically those dated in January 1988, October 1988, and April 1991. 

A comprehensive rationale should accompany any opinion provided.

2.  Obtain an opinion from an audiologist as to the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus disabilities. If the examiner believes that an examination would be helpful, one should be scheduled.

Obtain an opinion from a physician as to the nature and etiology of the Veteran's current bilateral wrist disability.

The examiner must review the Veteran's claims file to become familiar with the relevant medical history. 

The examiner should offer an opinion on the following:

(a) Whether it is as least as likely as not (50 percent probability or greater) that a current bilateral hearing loss disability is related to service?

(b) Whether it is as least as likely as not (50 percent probability or greater) that a current tinnitus disability is related to service?

A comprehensive rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claims for service connection for a bilateral wrist disability, bilateral hearing loss, and tinnitus. If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


